DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior arts Hsu et al., US 2017/0256039 A1 (Hsu), Van der Vleuten et al., US 2017/0078706 A1 (Van der Vleuten) and Yamaguchi et al., US 2014/0198261 A1 (Yamaguchi) have been newly added to teach the newly added claim limitations. Prior art Lin et al., US 2016/0093066 A1 (Lin) used in the previous Office Action is not relied upon in this Office Action.
The 35 USC 112(b) rejection made to claim 18 has been withdrawn due to Applicant’s amendments.
The 35 USC 112(b) rejection made to claim 26 has been withdrawn due to Applicant’s amendments.
Claims 1, 2, 4-13, 17-22, 26, and 27 are pending; and claims 1, 2, 4-13, 17-22, 26, and 27 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9, 12, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner couldn’t find any description of using first and second predetermined thresholds to determine if the chroma components are saturated, let alone, any mention of a threshold. While reading Applicant’s Specification the Examiner could not find support for a threshold, the best the Examiner could find was equations in paragraphs [00110-00111] in the Specification as filed that use a range; but the Examiner couldn’t find any description of using first and second predetermined thresholds to determine if the chroma components are saturated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-6, 10, 11, 13, 19-22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al., EP3242482 (Olivier), Hsu et al., US 2017/0256039 A1 (Hsu), and further in view of Van der Vleuten et al., US 2017/0078706 A1 (Van der Vleuten).
Regarding claim 1, Olivier teaches a method comprising: 
generating a tone mapping function to reduce dynamic range of a first image to generate a second image [Olivier, (Fig. 1) HDR to SDR decomposition, and (para. 0023, Fig. 3, E30), input HDR picture, mapping variables are derived and delivers a luminance mapping function, which allows to map a linear-light luminance value of the HDR picture into an SDR-like luma value, (para. 0028) The HDR picture to SDR picture decomposition results in an output/generated SDR picture]; 
determining at least a luma component and a plurality of chroma components of the second image using the tone mapping function [Olivier, (para. 0024-0025, Fig. 3, E31), for each pixel of the input HDR picture, the luminance L is derived from the HDR linear light R, G, B values of the pixel and from the luminance mapping function, and then mapped to an SDR-like luma (para. 0026, Fig. 3, E32), a conversion of the R, G, B colour to derive the chroma components of the SDR (second image) signal is applied. The chroma components Upre0, Vpre0 are built]; 
determining that one or more of the plurality of chroma components are saturated in the second image (determining that one or more chroma components of the SDR image have been saturated because of gamut shifting) ([0026]); 
generating an adaptive function based on the one or more saturated chroma components of the second image (generating a pre-processing colour correction function based on the chroma component values of the SDR so that they can be corrected) ([0027]); 
performing a color correction on the second image using the adaptive function [Olivier, (para. 0027, Fig. 3, E34), chroma component values are corrected using b0, (a pre-processing colour correction Look Up Table (LUT)), (para. 0121), pre-processing colour correction function b0[k]] to generate color correction parameters for the second image based on the one or more saturated chroma components (generating color correction parameters from the pre/post-processing colour correction LUTs based on the saturation of the derived SDR) ([0033-0035]).
Olivier teaches delivering a set of parameters suitable to reconstruct at the decoder using syntax messages, such as SEI messages ([0021] and [0066]). However, Olivier does not explicitly teach “determining dynamic metadata associated with the color-corrected second image, the dynamic metadata comprising a subset of the color correction parameters; and transmitting a message that comprises the dynamic metadata associated with the color-corrected second image”.
Hsu teaches a conversion system for converting HDR images into SDR images ([0025]); wherein determining dynamic metadata (generating dynamic metadata based on scene information) ([0037]) associated with the color-corrected second image (wherein the dynamic metadata can include color correction from the image scene) ([0038-0039]), the dynamic metadata comprising a subset of the color correction parameters (the dynamic metadata including parameters from a color correction curve) (Fig. 5; [0043]); and transmitting a message that comprises the dynamic metadata associated with the color-corrected second image (the dynamic metadata including parameters from a color correction curve for correcting the image) (Fig. 5; [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier to include using dynamic metadata since it allows for dynamic adjustments which improves image quality (Hsu; [0039]).
Olivier teaches transmitting a message that includes parameters for the second image ([0021] and [0066]) and Hsu teaches the dynamic metadata including parameters from a color correction curve for correcting the image (Fig. 5; [0043]); however, neither explicitly teaches wherein “transmitting a message that comprises…metadata associated with the color-corrected second image”.
Van der Vleuten teaches reconstructing a HDR image (Abstract); wherein transmitting a message that comprises the metadata (transmitting a message, such as an SEI message, that comprises metadata) ([0024]) associated with the color-corrected second image (associated with color conversions, and the parameters, stored in the metadata associated with the image) ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include color conversion parameters within the metadata to be transmitted by message since it allows for deriving an optimal image (Van der Vleuten; [0084]).

Regarding claim 4, Olivier teaches further comprising encoding the color-corrected second image into a bitstream (encoding into a coded bitstream the post/pre-processing colour correction function and the corrected SDR image) ([0040]).
However, Olivier does not explicitly teach “dynamic metadata”.
Hsu teaches a conversion system for converting HDR images into SDR images ([0025]); wherein determining dynamic metadata (generating dynamic metadata based on scene information) ([0037]) associated with the color-corrected second image (wherein the dynamic metadata can include color correction from the image scene) ([0038-0039]); and  the dynamic metadata associated with the color-corrected second image (the dynamic metadata including parameters from a color correction curve for correcting the image) (Fig. 5; [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier to include using dynamic metadata since it allows for dynamic adjustments which improves image quality (Hsu; [0039]).

Regarding claim 6, Olivier teaches wherein the plurality of chroma components comprises one or more U values or V values (wherein the chroma components are built from U and V values) ([0026]).
	
Regarding claim 11, Olivier teaches tone mapping parameters ([0115]). However, Olivier does not explicitly teach “wherein the dynamic metadata is configured to be used by a decoder to generate an inverse tone mapping function to reconstruct the first image”.
Hsu teaches a conversion system for converting HDR images into SDR images ([0025]); wherein determining dynamic metadata (generating dynamic metadata based on scene information) ([0037]) associated with the color-corrected second image (wherein the dynamic metadata can include color correction from the image scene) ([0038-0039]); and  the dynamic metadata associated with the color-corrected second image (the dynamic metadata including parameters from a color correction curve for correcting the image) (Fig. 5; [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier to include using dynamic metadata since it allows for dynamic adjustments which improves image quality (Hsu; [0039]).
However, neither explicitly teaches “wherein the metadata is configured to be used by a decoder to generate an inverse tone mapping function to reconstruct the first image”.
Van der Vleuten teaches wherein the metadata is configured to be used by a decoder (decoder) ([0104]) to generate an inverse tone mapping function to reconstruct the first image (wherein the metadata is used to generate inverse mapping of the tone mapping to reconstruct the image) ([0123] and [0130]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include metadata for a decoder to reconstruct the image since it allows for deriving an optimal image (Van der Vleuten; [0084]).

Regarding claim 26, Olivier teaches wherein the luminance signal is then mapped to an SDR image using luminance mapping variables ([0024-0025]). However, Olivier does not explicitly teach wherein “the dynamic metadata further comprises luminance parameters associated with the tone mapping function, and wherein the dynamic metadata is configured to enable a decoder to reconstruct the first image”.
Hsu teaches wherein the dynamic metadata (dynamic metadata) ([0043]) further comprises luminance parameters associated with the tone mapping function (includes luminance distribution parameters associated with the tone mapping curve) ([0042-0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier to include using dynamic metadata since it allows for dynamic adjustments which improves image quality (Hsu; [0039]).
However, neither explicitly teaches wherein the metadata is configured to enable a decoder to reconstruct the first image.
Van der Vleuten teaches reconstructing a HDR image (Abstract); and wherein the metadata is configured to enable a decoder (decoder) ([0104]) to reconstruct the first image (wherein the metadata is used to generate inverse mapping of the tone mapping to reconstruct the image) ([0123] and [0130]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include metadata for a decoder to reconstruct the image since it allows for deriving an optimal image (Van der Vleuten; [0084]).

Regarding claim 13, Hsu teaches wherein the adaptive function is generated using a previous adaptive function for a previous frame (wherein image processing algorithms can be adaptively adjusted based on scene to scene; wherein the first scene image is the previous frame/image) ([0039]).

Regarding claim 20, Olivier teaches wherein the adaptive function is configured to adjust each of the one or more saturated chroma components of the second image based on respective luma components.  [Olivier, (para. 0114), each pre-processing LUT b0[k] is computed for different saturation skew values, (para. 0122), the computation of a pre-processing colour correction function bo[k] is controlled by a satskew parameter (saturation skew parameter). Thus, the color saturation of the derived SDR signal can be controlled. (para. 0127), the satskew parameter value is determined using histograms based on the HDR picture characteristics (saturation, hue, luma)].

Regarding claim 2, see the rejection made to claim 1, as well as prior art Olivier for a video coding device ([0181] and [0183]) comprising a processor ([0184]), for they teach all the limitations within this claim.
Regarding claim 5, see the rejection made to claim 4, as well as prior art Olivier for a video coding device ([0181] and [0183]) comprising a processor ([0184]), for they teach all the limitations within this claim.

Regarding claim 10, Olivier teaches wherein the luminance signal is then mapped to an SDR image using luminance mapping variables ([0024-0025]). However, Olivier does not explicitly teach wherein “the dynamic metadata further comprises luminance parameters associated with the tone mapping function, and wherein the dynamic metadata is configured to enable a decoder to reconstruct the first image”.
Hsu teaches wherein the dynamic metadata (dynamic metadata) ([0043]) further comprises luminance parameters associated with the tone mapping function (includes luminance distribution parameters associated with the tone mapping curve) ([0042-0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier to include using dynamic metadata since it allows for dynamic adjustments which improves image quality (Hsu; [0039]).
However, neither explicitly teaches wherein the metadata is configured to enable a decoder to reconstruct the first image.
Van der Vleuten teaches reconstructing a HDR image (Abstract); and wherein the metadata is configured to enable a decoder (decoder) ([0104]) to reconstruct the first image (wherein the metadata is used to generate inverse mapping of the tone mapping to reconstruct the image) ([0123] and [0130]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include metadata for a decoder to reconstruct the image since it allows for deriving an optimal image (Van der Vleuten; [0084]).

Regarding claim 19, see the rejection made to claim 11, as well as prior art Olivier for a video coding device ([0181] and [0183]) comprising a processor ([0184]), for they teach all the limitations within this claim.
Regarding claim 21, see the rejection made to claim 13, as well as prior art Olivier for a video coding device ([0181] and [0183]) comprising a processor ([0184]), for they teach all the limitations within this claim.
Regarding claim 22, see the rejection made to claim 6, as well as prior art Olivier for a video coding device ([0181] and [0183]) comprising a processor ([0184]), for they teach all the limitations within this claim.
Regarding claim 27, see the rejection made to claim 20, as well as prior art Olivier for a video coding device ([0181] and [0183]) comprising a processor ([0184]), for they teach all the limitations within this claim.

Claim(s) 7-9, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al., EP3242482 (Olivier), Hsu et al., US 2017/0256039 A1 (Hsu), Van der Vleuten et al., US 2017/0078706 A1 (Van der Vleuten), and further in view of Yamaguchi et al., US 2014/0198261 A1 (Yamaguchi).
Regarding claim 7, Olivier teaches wherein the computation of a pre-processing colour correction function is controlled by a saturation parameter; thus, the color saturation can be controlled ([0122]). Hsu teaches dynamic adjustment of parameters while color saturation is corrected ([0042-0043]). Van der Vleuten teaches color saturation functions to adjust the saturation in an image ([0010]). However, none of them explicitly teaches “wherein the one or more chroma components are determined to be saturated based on a first predetermined threshold and a second predetermined threshold”.
Yamaguchi teaches a video projection device capable of effectively improving quality of images ([0005]); wherein the one or more chroma components are determined to be saturated based on a first predetermined threshold and a second predetermined threshold (wherein saturation of the chroma components is determined using threshold values THs2 and TH1) ([0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using thresholds to determine saturation since it allows for effective improvement in image quality (Yamaguchi; [0005] and [0007]).  

Regarding claim 8, Yamaguchi teaches wherein the adaptive function for a pixel in the second image comprises a first factor (the chroma saturation enhancement correction function comprises a first factor/correction based on the saturation; such as reducing chroma saturation) ([0055-0057]) when a chroma component of the pixel in the second image is greater than the first predetermined threshold (when a chroma component is greater than threshold THs2; it is determined that the chroma saturation is high) ([0065]), and wherein the adaptive function for the pixel in the second image comprises a second factor (the chroma saturation enhancement correction function comprises a second factor/correction based on the saturation; such as increasing chroma saturation) ([0055-0057]) when the chroma component of the pixel in the second image is less than the second predetermined threshold (when a chroma component is less than threshold TH1, it is determined that the chroma saturation is low) ([0065]).  

Regarding claim 9, Yamaguchi teaches wherein the first factor and the second factor are configured to decrease saturation of the saturated chroma components (wherein the chroma saturation can be decreased/reduced) ([0057-0058] when performing the color correction (wherein correcting chroma saturation can be done while correcting a color difference) ([0122]).

Regarding claim 12, see the rejection made to claim 7, as well as prior art Olivier for a video coding device ([0181] and [0183]) comprising a processor ([0184]), for they teach all the limitations within this claim.
Regarding claim 17, see the rejection made to claim 8, as well as prior art Olivier for a video coding device ([0181] and [0183]) comprising a processor ([0184]), for they teach all the limitations within this claim.
Regarding claim 18, see the rejection made to claim 9, as well as prior art Olivier for a video coding device ([0181] and [0183]) comprising a processor ([0184]), for they teach all the limitations within this claim.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov